DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 17/279,633, filed on March 25, 2021.

Claims 18 and 20 are amended.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed on March 25, 2021, has been considered.
The information disclosure statement filed on March 31, 2021, has been considered.
The information disclosure statement filed on July 15, 2021, has been considered.
The information disclosure statement filed on July 23, 2021, has been considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to evaluating enterprise competition barriers (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “obtaining enterprise data;” “evaluating enterprise competition barriers;” and “outputting barrier evaluation result.”  The steps are all steps for managing personal behavior related to the abstract idea of evaluating enterprise competition barriers that, when considered alone and in combination, are part of the abstract idea of evaluating enterprise competition barriers.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of evaluating enterprise competition barriers.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes business analysis to evaluate potential for market success.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (no hardware is recited in claims 1-17; and a client, database, and server are recited in dependent claim 18).  See MPEP §2106.04(d)[I].  The claims do recite the use of machine learning, but the abstract idea of evaluating enterprise competition barriers is generally linked to a machine learning environment for implementation.  Therefore, the machine learning merely amounts to a technological environment for implementation.  See MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (no hardware is recited in claims 1-17; and a client, database, and server are recited in dependent claim 18) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 18-20 are rejected under 35 USC §112, fourth paragraph, for failing to reference a claim previously set forth and then specify a further limitation of the subject matter claimed.  Specifically, dependent claim 18 contains limitations for a system that precede the reference to independent claim 1.   The claim is deficient under 35 USC §112, fourth paragraph, and it is in improper form for a dependent claim.  Dependent claims 19 and 20 inherit the deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20160350886 A1 to Jessen et al. (hereinafter ‘JESSEN’).

Claim 1 (Original) 
JESSEN discloses a method for evaluating enterprise competition barriers, comprising: a step of obtaining enterprise data, which obtains data related to enterprise competition barriers (see abstract and ¶[00115]-[0116]; analysis and presentation of patent and business data in a common interface.  A taxonomy-based landscape wizard and freedom to operate wizard that allows users to identify risk areas for infringement and opportunities within landscapes); 
a step of evaluating enterprise competition barriers, which evaluates competition barriers of an enterprise to be evaluated from multiple dimensions (see ¶[0038]; aggregate intellectual property data, including patents, trademarks, and copyrights with financial data) based on an evaluation model and factors acquired in advance, so as to obtain an evaluation value of competition barriers of the enterprise to be evaluated (see again abstract and ¶[00115]-[0116]; analysis and presentation of patent and business data in a common interface.  A taxonomy-based landscape wizard and freedom to operate wizard that allows users to identify risk areas for infringement and opportunities within landscapes); and 
a step of outputting barrier evaluation result, which outputs the evaluation value of competition barriers of the enterprise to be evaluated (see ¶[0044], [0108], and [0187]- [0193]; scoring and ranking tools for scoring a collection of patents or applications and IP assets).

Claim 2 (Original) 
JESSEN discloses the method for evaluating enterprise competition barriers according to claim 1, 
JESSEN further discloses wherein the data related to enterprise competition barriers include at least: technical barrier data (see ¶[0026]; a common technology area), team barrier data (see ¶[0043]; executive teams), business capability barrier data (see ¶[0158]; identify people for collaboration), value chain integration capability barrier data (see ¶[0118]; potential licensee or licensor), financing capability barrier data (see ¶[0038]; financial data), and goodwill and brand barrier data (see ¶[0040]; evaluate registered trademarks), 
the factors include a technical barrier factor (see ¶[0026]; a common technology area; including class, subclass, and industry segment), a team barrier factor (see ¶[0043]; executive teams and financial data, including revenue and profits), a business capability barrier factor (see ¶[0158]; identify people for collaboration with co-inventor data), a value chain integration capability barrier factor (see ¶[0118]; potential licensee or licensor with relevant assets and similar interests), a financing capability barrier factor (see ¶[0038]; financial data), and a goodwill and brand barrier factor (see ¶[0040]; evaluate registered trademarks), 

Claim 12 (Original) 
JESSEN discloses the method for evaluating enterprise competition barriers according to claim 2, 
JESSEN further discloses wherein in the step of obtaining enterprise data, a user directly enters data related to competition barriers of the enterprise to be evaluated (see ¶[0037], [0069] and [0079]; user inputted text), 
or an evaluation server uses big data technology to crawl public data shared by the enterprise through the internet based on a brand, name, or unified social credit code entered by a user (see ¶[0081]; any database provided by a public or private institution).

Claim 18 (Currently Amended) 
JESSEN discloses a system for evaluating enterprise competition barriers, which evaluates competition barriers of an enterprise by using the method for evaluating enterprise competition barriers according to claim 1, 
JESSEN further discloses the system comprising a client (see ¶[0087]; a client device), a database (see abstract; a database) and a server (see ¶[0041]; examples of the computing devices may include a server), wherein: the database comprises: an evaluation model database, which stores evaluation models for enterprise competition barriers (see ¶[0052]-[0053]; an object classifier model that is used to score an image for trademark infringement); and 
a factor database, which stores factors of various parameters related to enterprise competition barriers, and groups the factors as a set of factors (see abstract and ¶[00115]-[0116]; analysis and presentation of patent and business data in a common interface.  A taxonomy-based landscape wizard and freedom to operate wizard that allows users to identify risk areas for infringement and opportunities within landscapes); and 
the server comprises: an enterprise data receiving unit that receives enterprise information or enterprise data input by a user from the client (see abstract; analyze business data); 
an enterprise competition barrier evaluation value calculation unit that retrieves a corresponding evaluation model stored in the evaluation model database (see again ¶[0052]-[0053]; an object classifier model that is used to score an image for trademark infringement), and 
calculates the evaluation value of competition barriers of the enterprise to be evaluated based on the data related to competition barriers of the enterprise received by the enterprise data receiving unit and the factors stored in the factor database (see again ¶[0052]-[0053]; an object classifier model that is used to score an image for trademark infringement); and 
an evaluation value output unit, which outputs the evaluation value of competition barriers to the client (see ¶[0044], [0108], and [0187]- [0193]; scoring and ranking tools for scoring a collection of patents or applications and IP assets).

Claim 19 (Original) 
JESSEN discloses the system for evaluating enterprise competition barriers according to claim 18, 
JESSEN additionally discloses further comprising: an evaluation model setting unit for setting an enterprise evaluation model for a specific type of enterprise based on a result of data analysis (see ¶[0043]; corporate data includes types of business); and 
a factor setting unit for setting factors related to enterprise competition barriers for a specific type of enterprise based on a results of data analysis (see ¶[0088] and [0151]; search engines determine a technological sector based on the corporate database to classify claims and patent applications).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160350886 A1 to JESSEN et al. in view of US 20120303537 A1 to Bader et al. (hereinafter ‘BADER’).

Claim 3 (Original) 
JESSEN discloses the method for evaluating enterprise competition barriers according to claim 2, 
JESSEN does not specifically disclose, but BADER discloses, wherein: the technical barrier data include at least the number of intellectual properties owned by the enterprise and market value of each intellectual property, and the market value of each intellectual property involves domestic potential market and foreign potential market (see ¶[0052]; evaluate a portfolio by assessing the value of each patent individually.  Worldwide patents are included).
JESSEN discloses a method and system for evaluating intellectual property by aggregating intellectual property data (see ¶[0038]).  BADER discloses an intellectual property rights valuation index that assesses patents on an individual basis to create an overall value.  It would have been obvious for one of ordinary skill in the art at the time of invention to assess the patents as taught by BADER in the system executing the method of JESSEN with the motivation to evaluate intellectual property.

Claim 4 (Original) 
The combination of JESSEN and BADER discloses the method for evaluating enterprise competition barriers according to claim 3, 
JESSEN further discloses wherein: the number of intellectual properties includes the number of granted and/or pending invention applications (see ¶[0043]; patent applications and granted patents), utility model applications, design applications, and copyright applications (see ¶[0005]; intellectual property includes utility and design patents; and copyrights).

Claim 5 (Original) 
JESSEN discloses the method for evaluating enterprise competition barriers according to claim 2, 
JESSEN does not specifically disclose, but BADER discloses, wherein: the technical barrier data further includes the number of technical secrets owned by the enterprise and a resulting market value therefrom (see ¶[0002] and [0067]; create an intellectual property right valuation index relating to IP rights, including trade secrets).
JESSEN discloses a method and system for evaluating intellectual property by aggregating intellectual property data (see ¶[0038]).  BADER discloses an intellectual property rights valuation index that assesses IP assets, including trade secrets, on an individual basis to create an overall value.  It would have been obvious for one of ordinary skill in the art at the time of invention to assess the trade secrets as taught by BADER in the system executing the method of JESSEN with the motivation to evaluate intellectual property.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160350886 A1 to JESSEN et al. in view of US 20160092898 A1 to Wang et al. (hereinafter ‘WANG’).

Claim 7 (Original) 
JESSEN discloses the method for evaluating enterprise competition barriers according to claim 2, 
JESSEN does not specifically disclose, but WANG discloses, wherein: the business capability barrier data include at least one or more of special product production capability data, hardware manufacturing capability data, software development capability data, and cost control capability data (see ¶[0023] and [0037]; analyze a competitor’s capabilities relative to the business for production manufacturing). 
JESSEN discloses a method and system for evaluating business innovation in a globally competitive market (see ¶[0005] and [0044]).  WANG discloses intelligent pricing based on a market demand that includes analyzing a competitor’s capabilities.  It would have been obvious for one of ordinary skill in the art at the time of invention to analyze a competitor’s production capabilities as taught by WANG in the system executing the method of JESSENT with the motivation to evaluate competitiveness in a global market.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160350886 A1 to JESSEN et al. in view of US 20080228541 A1 to Megdal et al. (hereinafter ‘MEGDAL’).

Claim 8 (Original) 
JESSEN discloses the method for evaluating enterprise competition barriers according to claim 2, 
JESSEN does not explicitly disclose, but MEGDAL discloses, wherein: the value chain integration capability barrier data include at least one or more of purchasing capability data, marketing capability data, channel operation capability data, network influence expansion capability data, and enterprise public relations capability data (see ¶[0006]; estimate purchasing power to make investments in companies).
JESSEN discloses a method and system for evaluating business innovation in a globally competitive market (see ¶[0005] and [0044]) that may be used by investment bankers, venture capitalists, and financial analysts (see ¶[0041]).  MEGDAL discloses using share of wallet in private equity investments that includes estimating purchasing power to make investments.  It would have been obvious to include the purchasing power estimate as taught by MEGDAL in the system executing the method of JESSEN with the motivation to evaluate businesses for investment purposes.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160350886 A1 to JESSEN et al. in view of US 20080114715 A1 to Palaniappan (hereinafter ‘PALANIAPPAN’).

Claim 11 (Original) 
JESSEN discloses the method for evaluating enterprise competition barriers according to claim 2, 
JESSEN does not explicitly disclose, but PALANIAPPAN discloses, wherein: the barrier data further includes enterprise cultural barrier data and enterprise value barrier data (see ¶[0021]; analyze cultural barriers).
JESSEN discloses a method and system for evaluating business innovation in a globally competitive market (see ¶[0005] and [0044]) that may be used by managers (see ¶[0038] and [0133]).  PALANIAPPAN discloses a business knowledge management system for enterprise resource management (see ¶[0017]).  It would have been obvious for one of ordinary skill in the art at the time of invention to assess cultural barriers as taught by PALANIAPPAN in the system executing the method of JESSEN with the motivation to evaluate a business.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160350886 A1 to JESSEN et al. in view of US 20120296835 A1 to Khan et al. (hereinafter ‘KHAN’).

Claim 13 (Original) 
JESSEN discloses the method for evaluating enterprise competition barriers according to claim 2, 
JESSEN further discloses wherein: the evaluation model and/or each factor are preset according to a development stage of the enterprise and an industry to which it belongs (see ¶[0026] and [0120]; claims are plotted relative to other claims in an industry segment.  There are customized taxonomies for a particular industry).
JESSEN does not specifically disclose, but KHAN discloses, and adjusted artificially according to a result of statistical analysis, or optimized based on artificial intelligence (see ¶[0025]-[0026]; use discriminant analysis and machine learning to determine attributes and assign scores to intangible assets).
JESSEN discloses a method and system for evaluating intellectual property by aggregating intellectual property data (see ¶[0038]).  KHAN discloses patent scoring and classification that includes machine learning to score and classify intangible assets.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the machine learning as taught by KHAN in the system executing the method of JESSEN with the motivation to evaluate intellectual property.

Claim 14 (Currently Amended) 
The combination of JESSEN and KHAN discloses the method for evaluating enterprise competition barriers according to claim 13.
JESSEN further discloses wherein: each factor is set in advance as a weight coefficient of competition barrier-related data of each dimension, and a weighted sum of the competition barrier-related data of all dimensions is calculated as the evaluation value of competition barriers of the enterprise (see ¶[0108]; generate a composite score using weighted scores returned from scoring algorithms).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160350886 A1 to JESSEN et al. in view of US 20090024598 A1 to Xie et al. (hereinafter ‘XIE’).

Claim 15 (Original) 
JESSEN discloses the method for evaluating enterprise competition barriers according to claim 2, 
JESSEN does not specifically disclose, but XIE discloses, wherein: an artificial intelligence algorithm with a learning function is used to generate and continuously optimize the evaluation model and a combination of the factors through machine learning or deep learning based on successful cases in different industries and previous evaluation results (see ¶[0007]; a support vector machine is a learning machine that maximizes the difference between positive and negative examples).
JESSEN discloses a method and system for evaluating intellectual property by aggregating intellectual property data (see ¶[0038]) and classifying the data (see ¶[0052]).  XIE discloses information sorting and document classification using a support vector machine.  It would have been obvious for one of ordinary skill in the art at the time of invention to use the support vector machine as taught by XIE in the system executing the method of JESSEN with the motivation to aggregate and evaluate intellectual property data.

Claim 16 (Original) 
The combination of JESSEN and XIE discloses the method for evaluating enterprise competition barriers according to claim 15, 
JESSEN does not specifically disclose, but XIE discloses, wherein: an algorithm for generating the evaluation model and/or an algorithm for generating the factors are optimized through machine learning or deep learning based on successful cases in different industries and previous evaluation results (see ¶[0007]; a support vector machine is a learning machine that maximizes the difference between positive and negative examples.
JESSEN discloses a method and system for evaluating intellectual property by aggregating intellectual property data (see ¶[0038]) and classifying the data (see ¶[0052]).  XIE discloses information sorting and document classification using a support vector machine.  It would have been obvious for one of ordinary skill in the art at the time of invention to use the support vector machine as taught by XIE in the system executing the method of JESSEN with the motivation to aggregate and evaluate intellectual property data.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160350886 A1 to JESSEN et al. in view of US 20160162456 A1 to Munro et al. (hereinafter ‘MUNRO’).

Claim 17 (Original) 
JESSEN discloses the method for evaluating enterprise competition barriers according to claim 2, 
JESSEN does not specifically disclose, but MUNRO discloses, wherein: an artificial intelligence algorithm with a learning function is used to delete barrier data from or add new types of barrier data to one or more of the technical barrier data, the team barrier data, the business capability barrier data, the value chain integration capability barrier data, the financing capability barrier data, and the goodwill and brand barrier data, through machine learning or deep learning based on successful cases in different industries and/or previous evaluation results (see ¶[0157]; rebalance data in a natural language model by adding or deleting annotations).
JESSEN discloses a method and system for evaluating intellectual property by aggregating intellectual property data (see ¶[0038]) and classifying the data (see ¶[0052]).  MUNRO discloses a classification model that improves by duplicating or deleting annotations to improve the model.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the deleting as taught by MUNRO in the system executing the method of JESSEN with the motivation to classify data.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160350886 A1 to JESSEN et al. in view of US 20090024598 A1 to XIE et al. and CN 107544957 A to He et al. (hereinafter ‘HE’).

Claim 20 (Currently Amended) 
JESSEN discloses the system for evaluating enterprise competition barriers according to claim 18, 
JESSEN does not specifically disclose, but XIE discloses, further comprising: an evaluation model generation unit, which generates an advanced evaluation model with higher accuracy based on an artificially-set primary evaluation model (see ¶[0007]; a support vector machine is a learning machine that maximizes the difference between positive and negative examples);  
a model algorithm self-learning unit, which continuously optimizes the primary evaluation model or the advanced evaluation model with higher accuracy by way of machine learning, and optimizes an algorithm itself by way of machine learning (see again ¶[0007]; a support vector machine is a learning machine that maximizes the difference between positive and negative examples); 
JESSEN does not specifically disclose, but HE discloses a factor generation unit, which generates advanced factors with higher accuracy based on artificially-set primary factors (see abstract; a neural network that optimizes weights and parameters through continuous iterations for higher accuracy); and 
a factor algorithm self-learning unit, which continuously optimizes the primary factors or the advanced factors with higher accuracy by way of machine learning, and optimizes an algorithm itself by way of machine learning (see abstract; a neural network that optimizes weights and parameters through continuous iterations for higher accuracy).
JESSEN discloses a method and system for evaluating intellectual property by aggregating intellectual property data (see ¶[0038]) and classifying the data (see ¶[0052]).  XIE discloses information sorting and document classification using a support vector machine.  It would have been obvious for one of ordinary skill in the art at the time of invention to use the support vector machine as taught by XIE in the system executing the method of JESSEN with the motivation to aggregate and evaluate intellectual property data.
JESSEN discloses a method and system for evaluating intellectual property by aggregating intellectual property data (see ¶[0038]) and classifying the data (see ¶[0052]).  HE discloses converting category bales into vectors through neural network analysis for higher accuracy.  It would have been obvious to use the neural network as taught by HE in the system executing the method of JESSEN with the motivation to classify data with higher accuracy.

Lack of Prior Art Rejection
A thorough search was conducted for art covering Claims 6, 9, and 10, but the search did not return any art that would anticipate or render obvious the elements of those claims.  Claims 6, 9, and 10 would be allowable over the prior art, if the subject matter eligibility rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624